IN THE COURT OF APPEALS OF TENNESSEE
                                AT JACKSON

        KENNETH MARINO v. BOARD OF ADMINISTRATION CITY OF
                  MEMPHIS RETIREMENT SYSTEM

                     Appeal from the Chancery Court for Shelby County
                     No. CH140404       Oscar C. Carr, III, Chancellor




                     No. W2015-00069-COA-R3-CV – Filed April 9, 2015




       The order appealed is not a final judgment. Consequently, we must dismiss this
appeal for lack of jurisdiction.

                  Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

KENNY ARMSTRONG, J., J. STEVEN STAFFORD, P.J., W.S., and ARNOLD B. GOLDIN, J.

Barbaralette G. Davis and Jake Russell Hayes, Memphis, Tennessee, for the appellant,
City of Memphis.

John F Canale, III, Memphis, Tennessee, for the appellee, Kenneth Marino.

                                 MEMORANDUM OPINION1

          Rule 3 of the Tennessee Rules of Appellate Procedure provides that if multiple

1
    Rule 10 of the Rules of the Court of Appeals of Tennessee provides:

          This Court, with the concurrence of all judges participating in the case, may
          affirm, reverse or modify the actions of the trial court by memorandum opinion
          when a formal opinion would have no precedential value. When a case is decided
          by memorandum opinion it shall be designated “MEMORANDUM OPINION”,
          shall not be published, and shall not be cited or relied on for any reason in any
          unrelated case.

                                                  1
parties or multiple claims are involved in an action, any order that adjudicates fewer than
all the claims or the rights and liabilities of fewer than all the parties is not final or
appealable. Except where otherwise provided, this Court only has subject matter
jurisdiction over final orders. See Bayberry Assoc. v. Jones, 783 S.W.2d 553 (Tenn.
1990).

       On December 29, 2014, Appellant Board of Administration, City of Memphis
Retirement System filed a Notice of Appeal of the trial court’s order of November 26,
2014. Appellant also filed an application for an interlocutory appeal of the same trial
court order on February 19, 2015. In that application, Appellant stated “[f]urther, to
protect itself against the possibility that the lower court's Order was final and required an
appeal as of right, Respondent has also filed a Notice of Appeal in this matter, pursuant to
Rule 5 of the Tennessee Rules of Appellate Procedure.” The Court granted that
application by Order entered on March 17, 2015.

        The appellate record for this appeal was transmitted to the Clerk of this Court on
February 23, 2015. Pursuant to the mandates of Rule 13(b) of the Tennessee Rules of
Appellate Procedure, we reviewed the appellate record to determine if the Court has
subject matter jurisdiction to hear this matter. After that review, the Court entered an
Order on March 4, 2015, directing Appellant to either obtain entry of a final judgment in
the trial court within ten (10) days of the entry of that Order, or else to show cause why
this appeal should not be dismissed for failure to appeal an appealable order or judgment,
within fifteen (15) days from the entry of that Order. As of this date, however, Appellant
has not responded to our Order.

       The order appealed in this matter is obviously not a final judgment, because the
Court has granted the application for interlocutory appeal in a separate appeal. Thus, the
Court lacks jurisdiction and this appeal must be dismissed.

                                        Conclusion

       Because the trial court has not yet entered a final judgment, the appeal is
dismissed. Costs of this appeal are taxed to the appellant, City of Memphis, for which
execution may issue if necessary.

                                          PER CURIAM




                                             2